Case 6:20-cv-01384-MJJ-PJH Document 9 Filed 11/19/20 Page 1 of 3 PageID #: 64




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

JOSHUA CAILLIER AND ALACIA CAILLIER,                      CIVIL CASE NO.: 6:20-CV-001384
INDIVIDUALLY AND ON BEHALF OF
THEIR MINOR CHILDREN, KAITLYN                             JUDGE:
CAILLIER, KAIDEN CAILLIER, KYLEIGH
CAILLIER AND KYSON CAILLIER                               MAGISTRATE JUDGE:

VERSUS

APPLE NINE HOSPITALITY OWNERSHIP, INC.
___________________________________________________________________________________

                   MOTION FOR LEAVE OF COURT TO FILE FIRST
                      AMENDING PETITION FOR DAMAGES

       NOW INTO COURT, come Plaintiffs JOSHUA CAILLIER AND ALACIA CAILLIER,

individually and on behalf of the estate of the minor children, KAITLYN CAILLIER, KAIDEN

CAILLIER, KHYLEIGH CAILLIER AND KYSON CAILLIER, Petitioners, through

undersigned counsel, who respectfully move this Court for leave to file the attached First Amending

Petition for Damages pursuant to FRCP 15(a)(2).

       Consent to the submission of said Motion to the Court was sought from Counsel for

Defendants, APPLE NINE HOSPITALITY OWNERSHIP, INC., APPLE NINE LOUISIANA,

L.P., APPLE NINE LOUISIANA GP, INC. and LBAM-INVESTOR GROUP, L.L.C. agree to

the submission of said Motion.




                                                1
Case 6:20-cv-01384-MJJ-PJH Document 9 Filed 11/19/20 Page 2 of 3 PageID #: 65




                                              RESPECTFULLY SUBMITTED BY
                                              BROUSSARD & HART, LLC,
                                              Attorneys for Plaintiffs, Joshua Callier and
                                              Alacia Callier, et al

                                              /s/ Jason R. Bell
                                              AARON BROUSSARD (#30134)
                                              STEVEN BROUSSARD (#3518)
                                              MICHAEL WILLIAMSON (#31004)
                                              JASON R. BELL (#30860)
                                              RACHEL K. COUVILLION (#33927)



                                              1301 Common Street
                                              Lake Charles, LA 70601
                                              (337) 439-2450 Telephone
                                              (337) 439-3450 Facsimile
                                              Email: Jason@bwtriallawyers.com

                             CERTIFICATE OF CIRCULATION

       I hereby certify that a copy of the foregoing proposed Motion was circulated to all counsel of

record and/or unrepresented parties, on the 16th day of November, 2020, by:

                mail                                 ___X__     email

       ______ facsimile                              ____        hand delivery

                other

       That at least five (5) working days were allowed for comment before presentation to the

Court. Consent to the submission of said Motion to the Court was sought from Counsel for

Defendants, APPLE NINE HOSPITALITY OWNERSHIP, INC., APPLE NINE LOUISIANA,

L.P., APPLE NINE LOUISIANA GP, INC. and LBAM-INVESTOR GROUP, L.L.C. agree to

the submission of said Motion.

                                                     /s/Jason R. Bell
                                                     JASON R. BELL (#30860)



                                                 2
Case 6:20-cv-01384-MJJ-PJH Document 9 Filed 11/19/20 Page 3 of 3 PageID #: 66




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing has been duly served on

all counsel of record by:

                U.S. mail, postage pre-paid                     Facsimile

                FedEx, pre-paid                         ______ E-mail

                Hand delivery                           __X___ Court’s CM/ECF system

on this 19th day of November, 2020.



                                                  /s/April Reid
                                                  April Reid
                                                  Paralegal to JASON R. BELL




                                              3
